DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      STATE FARM FIRE & CASUALTY INSURANCE COMPANY,
                         Appellant,

                                    v.

          LUCILLE COVINGTON and TYRONE COVINGTON,
                          Appellee.

                              No. 4D21-408

                          [November 17, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Giuseppina Miranda, Judge; L.T. Case Nos. COCE12-
15922 and CACE19-26062.

   Warren B. Kwavnick and Kelly Lenahan of Cooney Trybus Kwavnick
Peets, Fort Lauderdale, for appellant.

   Mariano Gonzalez of Gonzalez Legal, P.A., Miramar, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.